Citation Nr: 1448392	
Decision Date: 10/31/14    Archive Date: 11/05/14

DOCKET NO.  12-01 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a knee disorder.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for a low back disorder.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression, claimed as secondary to service-connected prostate cancer with residuals including incontinence and erectile dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to September 1970, including service in the Republic of Vietnam from August 1968 to August 1969.  He had prior and subsequent service with the Minnesota Army National Guard and subsequent service with the Army Reserve. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In September 2013, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge; a transcript of the hearing is of record.

(The issues of entitlement to service connection for hearing loss, a low back disorder, and an acquired psychiatric disorder are addressed in the remand that follows the decision below.)


FINDING OF FACT

The record does not show a diagnosed right or left knee disability.  


CONCLUSION OF LAW

The Veteran does not have a right knee or left knee disability that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(d), 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 2002 & Supp. 2013) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014), describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).  The requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the issuance of a late notice may be cured by re-adjudication.

In this case, in a March 2010 pre-rating letter, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate his claim for service connection for a knee disability, as well as what information and evidence must be submitted by the Veteran and what information and evidence would be obtained by VA.  The letter also advised him of how disability evaluations and effective dates are assigned and the type of evidence that impacts those determinations.  The case was last adjudicated in June 2012.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including his service treatment and personnel records from his active duty, National Guard, and Army Reserve service; post-service VA treatment records; VA examination and medical opinion reports; lay statements; and hearing testimony.

The Veteran was not afforded a specific examination in conjunction with his claim for a knee disorder.  The medical evidence of record does not reflect that the Veteran has a current knee disability or symptoms of a knee disability since military service.  Thus the medical evidence of record is sufficient to decide the issue and no examination is required.  See 38 C.F.R. § 3.159(c); McLendon v. Nicholson, 20 Vet. App. 79 (2006) (describing when VA is required to provide a medical examination or obtain a medical opinion).

VA has considered and complied with the VCAA provisions discussed above.  The Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument, including from his representative.  Therefore, he was provided with a meaningful opportunity to participate in the claims process.  

II. Analysis

In his February 2010 claim for VA compensation benefits, the Veteran reported that his claimed bilateral knee disability began in 1967.  In September 2013, he testified that he initially struck his knees on a rock when he ducked when someone shot at him in Vietnam.  He stated that the pain, which is worse on the right, never stopped, but he "just kind of walked it off."  He also testified that, in January 1967, he hurt his back doing judo, indicating, "I must have made a move wrong because the next thing I know I just dropped right to the floor on my knees because my low back went out."  He affirmed that his claimed bilateral knee disability began in service and continued to be a problem thereafter.  He reported that as a result of his knees (and other claimed disabilities) he no longer canoes, rides his bike, or rock climbs.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2014).  

To establish service connection for a disability, there must be: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Holton v. Shinseki, 557 F.3d 1362 (2009).

In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred during service if it becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2014).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In the case of a veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2014).

The Veteran's service treatment records are silent for complaints, findings, or diagnosis of knee problems, including any knee injury.  A February 1967 treatment record documents his complaints of acute low back pain sustained while lifting something during judo practice; he did not describe falling or hurting his knees, and reflexes at the knees were within normal limits on examination.  In an August 1970 separation medical history report, the Veteran denied currently or ever having a "trick" or locked knee, and the lower extremities were reported as normal on clinical evaluation on separation examination.

The Veteran's service personnel records reflect that he served in the Republic of Vietnam from August 1968 to August 1969.  His DD Form 214 (Report of Discharge) lists his military occupational specialty as Infantry Unit Commander.  Awards included the Combat Infantry Badge.  As a result, the "combat presumption" is applicable to the Veteran's claim.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2014).

In subsequent National Guard and Army Reserve medical history reports, he also denied having knee problems.  (See Reports of Medical History dated in January 1978, July 1981, July 1989, and June 1993).  Examination reports continued to document normal lower extremities on clinical evaluation.  (See Reports of Medical Examination dated January 1978, July 1981, January 1982, November 1985, July 1989, and June 1993).

Post-service VA treatment records do not document a right or left knee disability.  

The Board has considered the medical and lay evidence of record, but finds that service connection for a right or left knee disability is not warranted.

Initially, the Board acknowledges that the Veteran is competent to provide lay evidence of his symptoms and that he has experienced knee pain since combat experiences in Vietnam during active military service.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Further, a claimant is generally competent to introduce lay testimony of observable symptoms of disability and continuity of such symptoms.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

In this regard, the Board does not doubt that the Veteran fell onto a rock during combat in Vietnam because such an injury is consistent with the circumstances, conditions, or hardships of such service.  However, the Board finds that the first required element to establish service connection is not met because competent medical evidence does not reflect that the Veteran has a knee disability, and he has not identified the existence of any medical evidence that would support his claim of a current disability.  See Shedden, 381 F.3d at 1167.  (During the September 2013 hearing, the Veteran's representative acknowledged that "[c]urrently there is no diagnosis of a knee condition.")

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a current disability.  See 38 U.S.C.A. § 1110 (West 2002).  Accordingly, where, as here, there is no competent medical evidence establishing that the Veteran has a current knee disability, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this case, the first essential criterion for a grant of service connection, evidence of a current knee disability, has not been met.

Also, while the Veteran reported having knee pain since injuries sustained during combat experiences in Vietnam, pain alone without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) appeal dismissed in part, and vacated and remanded in part, Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

The Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim and the evidence is not in relative equipoise, that doctrine is not helpful to the Veteran.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a right knee or left knee disability is denied.


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claims for service connection for hearing loss, a low back disorder, and an acquired psychiatric disorder.

Active military service includes any period of active duty for training (ACDUTRA) during which the individual was disabled from a disease or an injury incurred in the line of duty, or a period of inactive duty training (INACDUTRA) during which a veteran was disabled from an injury incurred in the line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  ACDUTRA includes full-time duty in the Armed Forces performed by the Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Inactive duty training includes duty prescribed for the Reserves.  38 U.S.C.A. § 101(23)(A).  Reserves includes the National Guard of the United States.  38 U.S.C.A. § 101(26), (27).  Duty, other than full-time duty, performed by a member of the National Guard of any State, is considered to be inactive duty training.  38 C.F.R. § 3.6(d)(4).

The Veteran has asserted that he has a bilateral hearing loss disability that began during military service in 1968 as a result of his combat experience in the Republic of Vietnam.  The claim was denied following a VA examination and obtaining supplemental medical opinions.

Upon review of the Veteran's service treatment records, including records from his National Guard and Army Reserve service, the Board recognizes that the Veteran endorsed perceived hearing loss at his active duty separation examination in August 1970, but he was not shown to have a hearing loss disability within the meaning of 38 C.F.R. § 3.385, including when re-tested in the otolaryngology clinic two weeks later.  However, for VA compensation purposes, the medical evidence appears to reflect a left ear hearing loss disability in July 1981 and a bilateral hearing loss disability as of July 1989.  38 C.F.R. § 3.385.  In addition, following November 1985 testing, the examiner commented that the Veteran's "ears [were] subject to [a] large blast.  Ringing in right ear for a period of three days."  The July 1989 examiner diagnosed sensorineural hearing loss.

The Veteran was afforded a VA examination in April 2010 and medical opinions were obtained regarding whether a hearing loss disability was incurred in or related to his active duty service, including a discussion of a threshold shift between 1967 and 1970 and of a possible delayed onset of hearing loss.  However, the opinions did not address whether the Veteran experienced an injury based on acoustic trauma during any period of active duty for training or inactive duty training or whether his hearing loss demonstrated in 1981, 1985, and 1989 is related to any such injury.  Therefore, the agency of original jurisdiction (AOJ) should identify the periods during which the Veteran was serving on active duty for training and inactive duty training.  Then, the AOJ should arrange for an additional VA audiology examination, providing the new information to the examiner to provide a medical opinion.  

Pertinent evidence regarding the claimed hearing loss disability is summarized herein.

Prior to his active duty service, the Veteran underwent audiometric examination for National Guard examinations.  It should be noted that prior to November 1967, service departments used ASA units to record puretone sensitivity thresholds in audiometric measurement.  VA currently uses ISO (ANSI) units.  For purposes of comparison between the service audiometric data and more recent VA audiometric data, the table below shows the ASA measurements recorded in service, with the comparable ISO (ANSI) measurements in adjacent parentheses.  The results from July 1966 and June 1967 are recorded as follows:


HERTZ
Date
Ear
500
1000
2000
3000
4000


(15)
(10)
(10)
(10)
(5)
July 1966

RIGHT
5 (20)
0 (10)
0 (10)
N/A
0 (5)

LEFT
10 (25)
0 (10)
5 (15)
N/A
0 (5)
June 1967
RIGHT
0 (15)
0 (10)
0 (10)
N/A
0 (5)

LEFT
0 (15)
0 (10)
0 (10)
N/A
0 (5)

In corresponding reports of medical history the Veteran denied currently or ever having hearing loss, but endorsed hay fever and sinusitis in June 1967.

During his active duty service, he underwent audiometric testing at separation.  In an August 1970 separation report of medical history, the Veteran reported hearing loss, hay fever, and sinusitis.  A physician's summary elaborated that the Veteran experienced a hearing problem one and a half years earlier after his Republic of Vietnam duty, particularly trouble hearing conversation.  He also indicated that the Veteran had experienced atrophic rhinitis most of the year for eight or nine years.  The results of audiometric testing were recorded as follows:


HERTZ
Date
Ear
500
1000
2000
3000
4000
August 1970
(Separation)
RIGHT
20
0
0
N/A
0

LEFT
0
0
0
N/A
0

An August 1970 report from the otolaryngology clinic reflects that the Veteran was re-tested a couple weeks after the separation examination.  The results of audiometric testing were not reported in graph format, but appear to read as follows:



HERTZ
Date
Ear
500
1000
2000
3000
4000
August 1970
(re-test)
RIGHT
15
15
10
N/A
15

LEFT
0
5
0
N/A
15

The examiner remarked that the Veteran had normal hearing in both ears.  Speech discrimination was reported as 100 percent in each ear.  In a September 1970 statement of medical condition, the Veteran indicated that there had been no change in his medical condition to the best of his knowledge since his separation examination.

Additional medical history and examination reports from the Veteran's National Guard (NG) and Army Reserve (USAR) service are associated with his service treatment records.  In January 1978, he checked "don't know" as to whether he had current hearing loss.  Audiometric data were not reported on the examination report.  In subsequent reports of medical history, he checked "yes" to currently or ever having hearing loss.  The results from audiometric testing were recorded as follows:


HERTZ
Date
Ear
500
1000
2000
3000
4000
July 1981 (NG)

RIGHT
25
N/A
N/A
N/A
25

LEFT
30
N/A
N/A
N/A
45
January 1982 (NG)
RIGHT
25
25
25
25
25

LEFT
30
30
30
30
30
November 1985 (NG)
RIGHT
25
15
0
25
30

LEFT
?
20
5
35
45
July 1989 (USAR)
RIGHT
15
5
0
30
40

LEFT
20
10
15
35
45

Following the November 1985 testing, the examiner commented that the Veteran's "ears [were] subject to [a] large blast.  Ringing in right ear for a period of three days."  The July 1989 examiner diagnosed sensorineural hearing loss.

Turning to the claimed low back disability, the Veteran sustained a low back strain in January 1967, which improved after two weeks of physical therapy.  During an April 2010 VA spine examination, he disclosed being in car accidents in December 1970, March 1993, and 1995.  He testified that he had chiropractic treatment for his low back after a couple of the car accidents, that he had received back treatment from Dr. Kurtti in the 1990s, and that he received treatment for his back fairly consistently since 1991.  

The Veteran had submitted a lumbar spine x-ray report and medical opinion, both dated in February 2012, from D. Kurtti, M.D., opining that it was "highly probable that the original lumbosacral strain injury that [the Veteran] sustained in the U.S. Army in 1967, despite being able to be in the Army Reserves until 1995, has had a significant influence on his current disabling low back pain today."  Dr. Kurtti did not comment on any of the Veteran's post-service car accidents or his own treatment of the Veteran for back problems in the 1990s.  The AOJ should request all treatment records from Dr. Kurtti pertinent to the claimed low back disability.

In addition, a June 1993 Army Reserve medical history report reflects the Veteran's report of two recent car accidents in February 1992 and February 1993, which involved rear-end collisions while stopped.  He indicated that he was treated at Creekside Family Physicians.  These records should be obtained.

Regarding a claimed psychiatric disability, the Veteran contends that he has PTSD as a result of his combat experiences in Vietnam and that he has depression secondary to service-connected prostate cancer with residuals including incontinence and erectile dysfunction.  The Veteran testified that he had experienced intermittent depressive symptoms many years ago when he was drinking heavily.  (During a May 2010 VA examination, he disclosed that from 1969 to 1994 he drank a quart of vodka and 6 to 12 beers daily.)  He also testified and reported during VA examinations that he first sought mental health treatment around 2002 at Associated Clinic of Psychology and was prescribed Wellbutrin in 2003.  The AOJ should request all treatment records from Associated Clinic of Psychology related to evaluation and treatment for mental disorders.

In addition, the AOJ should request ongoing treatment records from the Minneapolis VA Medical Center (VAMC) dated from March 2012 to the present related to treatment for psychiatric disorders and medical records since establishing care at the Minneapolis VAMC to the present because they may support the service connection claims for hearing loss and a low back disability.

After the outstanding medical evidence has been obtained and associated with the claims file, or determined to be unavailable, the AOJ should arrange for additional VA audiology, spine, and mental disorders examinations to obtain medical opinions as to whether the Veteran has a hearing loss disability, low back disorder, or psychiatric disability related to military service.  The Board notes that in April 2012 a VA examiner opined that depression was not caused or aggravated by the service-connected prostate cancer with residuals including incontinence and erectile dysfunction.  However, the examination report did not include an opinion as to whether depression was incurred in or directly related to any qualifying period of military service.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all health care providers, VA and private, who may possess additional records pertinent to his claim for service connection for a low back disorder and an acquired psychiatric disorder.  The AOJ should attempt to obtain and associate with the claims folder any medical records identified by the Veteran that are not already of record.  Of particular interest are all records of evaluation and treatment for low back problems from D. Kurtti, M.D.; records from Creekside Family Physicians dated in 1992 and 1993; and records of evaluation and treatment for psychiatric disorders from Associated Clinic of Psychology from the initial visit in approximately 2002 to the present.

Even if the Veteran does not respond, the AOJ should obtain from the Minneapolis VAMC ongoing records of evaluation and/or treatment for psychiatric disorders from March 2012 to the present and all records of medical treatment from the Minneapolis VAMC since establishing care to the present.

2.  The AOJ should, to the extent feasible, identify and record the Veteran's periods of active duty for training and inactive duty for training.  The Veteran's help should be sought, and he should also be asked to indicate when and where he was exposed to any loud noises during periods of active duty for training and/or inactive duty training.

3.  After the development sought above is completed, the AOJ should arrange for the Veteran to be scheduled for a VA audiology examination, providing the list of periods of active duty for training and inactive duty training to the audiologist designated to evaluate the Veteran.  The claims file and a complete copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report should include a thorough history of military, recreational, and occupational noise exposure.  In this regard, the examiner is advised that the Veteran has reported working for at least 28 years as a machinist.

After reviewing the claims file and examining the Veteran, the examiner is asked to provide a medical opinion as to whether it is at least as likely as not (50 percent probability or greater) that any hearing loss had its onset or is otherwise related to any period of active duty for training (ACDUTRA) or inactive duty training (INACDUTRA).  A medical analysis and explanation for all conclusions must be included with the opinion.

4.  After additional records are sought pursuant to the development requested above, the AOJ should arrange for the Veteran to be scheduled for a VA spine examination.  The claims folder must be made available to the examiner prior to the examination for review.  All indicated studies should be performed and the results should be reported in detail.  

For any low back disability found on examination, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any current low back disability began in service, or is otherwise related to any incident in service.  The examiner should address the service treatment records that pertain to low back complaints.  The examiner must provide a detailed explanation for his/her conclusions.

5.  After additional records are sought pursuant to the development requested above, the AOJ should arrange for the Veteran to be scheduled for a VA mental disorders examination.  The purpose of the examination is to determine whether the Veteran has a current psychiatric disorder, to include PTSD or depression that arose during service or is otherwise related to service.  The claims file and a copy of this remand must be provided to and be reviewed by the examiner in conjunction with the examination.  Psychological testing should be conducted with a view toward ascertaining the correct diagnoses, including whether the Veteran experiences PTSD.  

Following review of the claims file and examination of the Veteran, the examiner should clearly identify all psychiatric disorders found.  With respect to each diagnosed psychiatric disability, including depression, the examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the current psychiatric disability arose during service or is otherwise related to any incident of service.  A medical analysis and explanation for all conclusions should be set forth in detail.

6.  The AOJ must ensure that the medical examination reports and opinions comply with this remand and the questions presented.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

7.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issues remaining on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


